Citation Nr: 9932211	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  90-45 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claims.  The RO in Louisville, 
Kentucky, now has jurisdiction over this claim.

This case was previously before the Board in December 1990, 
July 1993, January 1996, and June 1998, at which times it was 
remanded for additional development.  It has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the RO has 
substantially complied with the directives of these prior 
remands.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is competent medical evidence on file which states 
that it is at least possible that the veteran's lumbar and 
cervical spine disorders are related to his service-connected 
right shoulder disorder.

2.  The preponderance of the medical evidence on file shows 
that it is unlikely that either the veteran's lumbar or 
cervical spine disorders are related to his period of active 
duty or to his service-connected right shoulder disorder.


CONCLUSIONS OF LAW

1.  Lumbar disc disease was not incurred in or aggravated by 
the veteran's period of active service, nor is lumbar disc 
disease secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310(a) (1999).

2.  Cervical disc disease was not incurred in or aggravated 
by the veteran's period of active service, nor is cervical 
disc disease secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's spine, as well as his head, face, 
neck, and scalp, were clinically evaluated as normal on his 
July 1968 enlistment examination.  The service medical 
records show no diagnosis of or treatment for lumbar or 
cervical spine problems during his period of active duty.  
However, these records do show that the veteran was treated 
on various occasions for a recurrent dislocating right 
shoulder.  The veteran underwent a Medical Board examination 
for this disorder in August 1968.  At that time it was noted 
that the veteran first dislocated his right shoulder one year 
prior to his entry into active duty.  It was further noted 
that he had experienced recurring problems during service.  
For example, he sustained a recurrent dislocation while 
performing boxing exercises two days prior to the 
examination, which required a reduction.  On physical 
examination, it was noted that the right shoulder was 
immobilized in a sling and Sayre bandage.  Laboratory and X-
ray studies showed dislocation of the right shoulder, without 
evidence of fracture.  No pertinent findings were made 
regarding either the veteran's back or neck.  On an August 
1968 Report of Medical History, the veteran reported that he 
was in good health except for his shoulder, and that he had 
never experienced recurrent back pain.  The evidence on file 
shows that the veteran accepted discharge because he did not 
meet enlistment standards.

Service connection was granted for a right shoulder disorder 
by an October 1973 Board decision.  It is noted that the 
evidence on file included an October 1968 VA examination, and 
various private medical records that covered the period from 
October 1970 to February 1973.  Although these records 
contain findings regarding the veteran's right shoulder, no 
pertinent findings were made regarding the veteran's lumbar 
or cervical spine.

The veteran's claims of entitlement to service connection for 
lumbar disc disease and cervical disc disease was received in 
December 1989.  At that time, the evidence on file included 
the following:

An October 1973 VA examination of the right shoulder.  No 
pertinent findings were 
made regarding either the lumbar or cervical spine.

X-ray reports from June 1977, which included the lumbosacral 
and cervical spines.

The X-rays of the lumbosacral spine revealed an increased 
forward curvature of the lumbar spine, with shift of the 
weight-bearing axis 2 cm anterior to the sacral proximity.  
It was noted that these factors would suggest poor weight-
bearing stability at the lumbosacral junction under 
conditions of stress.  Additionally, the lumbosacral joint 
space was slightly narrowed, and there was minimal reverse 
spondylolisthesis of L5.  It was noted that this was 
indicative of some degree of disc degeneration.

The X-rays of the cervical spine revealed straightening of 
the spinal axis, which suggested some degree of muscle spasm 
was present.  No other abnormalities were noted.

A February 1985 report from Lourdes Hospital noted that the 
veteran had previously sought treatment for complaints of 
neck and arm pain.  At that time, he was admitted to the 
Hospital for evaluation and subsequently underwent diskectomy 
and fusion at C4-5.  It was stated that he was currently 
seeking treatment for atrophy of the left shoulder.

Private medical records were also on file from the West 
Baptist Hospital that covered the period from July to October 
1988.  A July 1988 X-ray report revealed slight posterior 
disc bulging at L4-5 and L1-2.  Further, there were small 
posterior spurs with mild encroachment of ventral 
subarachnoid space at T12-L1.  With respect to the cervical 
spine, there was fairly prominent ventral extradural defect 
at C5-6, with slightly decreased fill of the left sided nerve 
root sheath, which was consistent with disc herniation.  
Records from October 1988 show the veteran sought treatment 
for neck and arm pain.  At that time, it was noted that the 
veteran previously had cervical disc surgery.  Diagnostic 
impression was cervical radiculitis and disc herniation.  
Moreover, it was noted that the veteran was admitted for 
surgery, after having failed conservative treatment.

There were also MRI reports of the lumbar and cervical spine 
that were conducted in May 1989.  

The lumbar spine MRI revealed some evidence of disc 
protrusion at the T12-L1 interspace.  It was noted that this 
was very small, and probably represented bulging with an 
intact annulus.  Further, there was mild degeneration of the 
L5 disc, but there was no evidence of herniation.

The cervical spine MRI revealed fusion of the C4-5 disc with 
excellent alignment and position, and no evidence of residual 
disc protrusion.  However, there was disc degeneration at C5-
6, with probable central herniation extending to the left of 
midline, with disc material apparently in contact with the 
cord.  There was less degeneration of the C3 disc, although 
there was disc bulging and some central herniation was not 
excluded in this region.  T2 weighted images demonstrated 
extensive motion artifact.

Also on file was a July 1989 statement from a Dr. M. M. Poor, 
who noted, in part, that MRI scan revealed either some 
residual disc material, bony changes, or possibly metallic 
artifact.

The evidence on file also included an undated examination 
report from the University of Arkansas.  Under the summary of 
general condition, it was stated that the veteran had facet 
syndrome, left L5, S1 and fibromyositis left of C4 and C5 
with interscapular referral lesions.

The veteran underwent a VA examination in January 1990.  
Although this examination report noted the veteran's history 
of cervical spine problems, the examination itself primarily 
concerned the veteran's right shoulder.  No pertinent 
findings were made regarding either the lumbar or cervical 
spines.

In a March 1990 rating decision, the RO, among other things, 
denied service connection for cervical and lumbar disc 
disease.  The RO stated that these disorders were not shown 
during active service, and were first shown in 1985, a time 
too remote from service to be related.

The veteran appealed the March 1990 rating decision to the 
Board.

Various private and VA medical records were added to the file 
which concerned the severity of the veteran's service-
connected right shoulder disorder, but made no pertinent 
findings regarding the veteran's cervical or lumbar spines.  
This evidence includes VA examinations conducted in February 
1991 and May 1992, and VA medical treatment records which 
covered the period from July 1989 to January 1990.  This 
evidence also included private medical statements from Dr. E. 
T. Yap, which were dated in May 1990, June 1991, November 
1991, and January 1992. 

When the case came before the Board in July 1993, it was 
remanded, in part, for the RO to ask the veteran to identify 
any treatment he had received for his lumbar and cervical 
spine disorders, and then to obtain those records.  
Thereafter, the veteran was to be accorded VA examinations to 
determine the current nature and extent of any disc disease 
of the lumbar and cervical spines.  Further, the examiners 
were to offer an opinion as to the etiology of any disc 
disease that might be present, to include whether it was at 
least as likely as not that the disability was caused by the 
service-connected right shoulder disorder.

The RO sent a development letter to the veteran in August 
1993, requesting the medical records specified in the Board's 
remand.  Thereafter, various private and VA medical records 
were added to the evidence on file.

An August 1989 evaluation report shows that the veteran 
sought treatment for cervical spine disease.  This report 
contains no medical evidence which relates either the 
veteran's lumbar or cervical spine disorders to the veteran's 
period of active duty or to his service-connected right 
shoulder disorder.  

Additional records were obtained from the West Baptist 
Hospital, including some already on file, that cover the 
period from February 1985 to October 1988.  Among other 
things, these records show that the veteran was hospitalized 
from February to March 1985 for cervical radiculitis.  These 
records contain no medical evidence which relates either the 
veteran's lumbar or cervical spine disorders to the veteran's 
period of active duty or to his service-connected right 
shoulder disorder.  Also obtained were records that show the 
veteran was hospitalized at Lourdes Hospital from September 
to October 1984.  These records show that the veteran was 
seen in the emergency room in September 1984 for complaints 
of severe muscle pain in the left side of his neck.  It was 
noted that this occurred after a 700 to 800 mile automobile 
trip.  It was further noted that he had had similar type 
problems in the past, but none recently and that there had 
been no recent trauma.  Moreover, it was noted that he had 
had recurrent symptoms for a number of years, but never to 
this extent.  During this hospitalization, the veteran 
underwent an anterior cervical fusion, C4-5.  Admission and 
discharge diagnoses were cervical disc disease and cervical 
radiculopathy.  However, these records contain no competent 
medical opinion which relates either the veteran's lumbar or 
cervical spine disorders to the veteran's period of active 
duty or to his service-connected right shoulder disorder.

Private medical records were also obtained from Dr. Yap, 
which cover the period from October 1980 to August 1993.  
Among other things, these records show treatment for neck and 
back pain on various occasions.  For example, in October 
1980, the veteran sought treatment for a neck problem.  At 
that time, it was noted that he had been experiencing right 
low back pain, but that this had disappeared spontaneously.  
The veteran was subsequently treated for neck pain in August 
1981 and April 1984.  In September 1984, it was noted that 
the veteran had muscle spasm in the neck.  Thereafter, in 
June 1986, it was noted that the veteran had cervical spine 
fusion.  Regarding the veteran's back, it was noted in May 
1984 that his back had been better, but no problem at that 
time.  In October 1986, it was noted that the veteran had 
experienced low back pain in September for approximately two 
weeks.  Records from February 1987 note that the veteran was 
still complaining of low back pain at times.  In an August 
1992 statement, Dr. Yap noted that the veteran had several 
medical conditions that limited his (the veteran's) capacity 
for work.  These disabilities included cervical spine 
operations, right shoulder surgery, high blood pressure, 
Isaac's Syndrome which affected the muscles and nerves, and 
osteoarthritis.  However, these records contain no medical 
evidence which relates either the veteran's lumbar or 
cervical spine disorders to the veteran's period of active 
duty or to his service-connected right shoulder disorder.

VA medical records were also obtained that covered the period 
from July 1989 to October 1993.  These records contain no 
medical opinion which relates either the veteran's lumbar or 
cervical spine disorders to the veteran's period of active 
duty or to his service-connected right shoulder disorder.

The veteran underwent VA examinations of the joints, spine, 
and peripheral nerves in April 1994.

At the April 1994 VA joints examination, the veteran was 
diagnosed with degenerative joint disease of the right 
shoulder with history of trauma and history of dislocation to 
the right shoulder per the veteran's history.  No competent 
medical opinion was made as to the etiology of either the 
veteran's lumbar or cervical spine disorders.

At the April 1994 VA spine examination, the veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
and cervical spine areas.  However, no medical opinion was 
made as to the etiology of either of these disorders.

At the April 1994 VA peripheral nerves examination, the 
examiner opined that the degenerative disc disease of the 
lumbosacral and cervical spine, while not directly 
attributable to right shoulder dislocation, was probably 
secondary to activities engaged in while in the service such 
as boxing, etc.

Also in April 1994, X-rays were taken of both the lumbar and 
cervical spines.  The X-rays of the lumbar spine revealed an 
exaggerated lumbosacral angle.  There was no significant 
arthritic change, and the visualized axial skeleton and 
osseous structures and soft tissues were otherwise 
unremarkable.  In regard to the cervical spine, the X-rays 
revealed surgical fusion at the C4 level.  There was also 
arthritic change at the C3 and C5 interspaces.  Further, 
there was straightening of the cervical curve, but otherwise 
normal vertebral alignment.

VA medical treatment records were subsequently obtained that 
covered the period from July 1989 to March 1996.  These 
records show treatment for various physical problems, 
including hypertension, right and left shoulder pain, neck 
pain, and Isaac's Syndrome.  However, these records contain 
no medical opinion relating either the veteran's lumbar or 
cervical spine disorders to his period of active duty.

Medical records were also obtained for the period from 
November 1984 to January 1989.  Among other things, these 
records show treatment for complaints of neck and low back 
pain.  However, these records contain no medical opinion 
which relates either the veteran's lumbar or cervical spine 
disorders to his period of active duty or to his service-
connected right shoulder disorder.

Also on file is a September 1989 hospitalization report from 
the St. Francis Medical Center, which shows the veteran 
sought treatment for neck and lower back pain.  It was noted 
that he developed neck pain radiating down the left arm about 
five years earlier, after he was engaged in long-distance 
driving.  Further, it was noted that he underwent anterior 
cervical fusion at the C4-5 level in October 1984, and 
anterior cervical fusion at the C5-6 level in October 1988.  
Regarding his back, it was noted that the veteran had been 
bothered by lower back pain with radiation down the posterior 
aspect of the right leg into the foot level for the past 
three months.  Discharge diagnoses included midline bulging 
of the posterior disc margin at the C3-4 level; chronic neck 
and left shoulder pain, probably of musculoskeletal origin; 
and lower back and right leg pain secondary to lumbosacral 
strain.

Additional private medical records were obtained from Dr. D. 
Lee, which cover the period from August to October 1989.  
These records show that Dr. Lee evaluated the veteran for 
complaints of chronic neck and back pain.  However, these 
records contain no competent medical opinion which relates 
either the veteran's lumbar or cervical spine disorders to 
his period of active service, to include his service-
connected right shoulder disorder.

A May 1996 statement from Dr. Yap was submitted in support of 
the veteran's claim.  Dr. Yap noted that the veteran had 
dislocated his right shoulder during service, and that, at 
that time, he hurt his neck and back with the accident.  Dr. 
Yap further noted that the veteran had given him records to 
review from "1949" concerning the veteran's lumbar and 
cervical spines.  Additionally, Dr. Yap diagnosed the veteran 
as having frozen right shoulder secondary to right shoulder 
dislocation; degenerative disc disease and disc herniation in 
the neck with fusion; posterior disc bulging in L4, L5, L1, 
L2; cervical and lumbar spine degenerative disc disease; and 
Facet Syndrome and fibromyositis of the neck.

Progress notes from the Rehabilitation Associates, which 
cover a period from March to April 1985, are also on file.  
These records show that the veteran underwent physical 
therapy because of neck and shoulder problems.  However, 
these records contain no competent medical opinion which 
relates either the veteran's lumbar or cervical spine 
disorders to his period of active service.

Private medical records were also obtained from a Dr. 
Scowden, which cover a period from July 1988 to July 1989.  
Among other things, these records note in July 1988 that the 
veteran had been admitted to the Baptist Hospital because of 
neck pain/cervical spine disease.  However, these records 
contain no medical opinion which relates either the veteran's 
lumbar or cervical spine disorders to his period of active 
service.

It is noted that duplicate copies were also obtained of the 
various private medical records already on file.

The veteran underwent VA examinations of the spine and 
peripheral nerves in August 1997.

At the VA spine examination, the examiner noted that he had 
reviewed the veteran's military medical records, as well as 
his VA medical records.  Following examination of the 
veteran, the examiner diagnosed ankylosis of the cervical 
spine with anterior interbody fusion of C4-5 and C5-6; 
degenerative arthritis of the thoracic spine; spinal bifida 
occulta of the first sacral element; chronic low back strain; 
and stiffness of the right shoulder secondary to recurrent 
dislocations and stabilization procedures.  Moreover, the 
examiner commented that it was his opinion that the veteran's 
right shoulder stiffness was certainly service-connected, and 
related to the dislocation of his right shoulder while 
serving on active duty.  Also, the examiner noted that the 
veteran had developed degenerative disc disease in the 
cervical spine and degenerative arthritis in the thoracic 
spine.  Further, the examiner stated that it was very 
difficult for him to relate these to the right shoulder 
dislocation.  However, it was noted that the veteran stated 
that his spine symptoms began after his right shoulder 
dislocated, and that the veteran firmly believed that it was 
the missed blow while boxing that caused an excessive strain 
on his neck and lower back.  The examiner stated that this 
was entirely conceivable, but that this was not as likely a 
cause of the veteran's spondylosis in the cervical and lumbar 
spines as progressive change due to physiological and 
chronological causes.

At the August 1997 VA peripheral nerves examination, the 
veteran reported that he dislocated his right shoulder during 
service when he was in a boxing match.  Following examination 
of the veteran, the examiner found that the veteran had 
degenerative spine disease of both the cervical spine and 
lumbosacral region.  Furthermore, the examiner opined that 
there was a reasonable possibility that the veteran's 
cervical spine disease might be related to his initial injury 
as a boxer when he threw a punch, dislocated his shoulder, 
and had associated neck pain.

X-rays were also taken of the lumbosacral and cervical spines 
in August 1997.  

The lumbosacral spine X-rays revealed mild degenerative disc 
disease in the lower thoracic spine.  Further, it was noted 
that there were six conventional lumbar vertebra.  The lumbar 
disc spaces were well maintained.  Additionally, there was no 
evidence of fracture, misalignment, or metastatic disease.  
The sacroiliac joints, pelvis and hip joints were normal. 

The cervical spine X-rays revealed an anterior interbody 
fusion of C4 and C5.  Additionally, there was degenerative 
disc disease at the C5-6 level.  There was nerve root 
foraminal narrowing on the left at the C3-4 level.  However, 
there was no evidence of fracture, misalignment, or 
metastatic disease.

An addendum to the August 1997 VA peripheral nerves 
examination was promulgated in October 1997.  The examiner 
noted that her impression at the time of the examination was 
that the veteran had degenerative spine disease involving 
both the cervical and lumbosacral regions.  The examiner 
further noted that the veteran attributed this degeneration 
to an injury that occurred when he was in service, threw a 
punch and dislocated his shoulder.  However, the examiner 
stated that while she believed it was likely that his 
cervical spine disease was at least in part related to this 
initial injury, she believed it was more likely that his 
spinal degeneration was unrelated to this injury.  Moreover, 
the examiner stated that in this opinion she concurred with 
the physician who conducted the August 1997 VA spine 
examination.

A new statement from Dr. Yap, dated in December 1997, was 
subsequently submitted in support of the veteran's claim.  
Dr. Yap noted that the veteran dislocated his right shoulder 
in a boxing match during his period of active duty.  Further, 
it was noted that the veteran was discharge from the service, 
and that his arm was in a cast for about 6 to 8 weeks.  Two 
years later, the veteran again dislocated his right shoulder, 
and was placed in a "spika" cast.  After this cast was 
removed, the veteran underwent surgery on his right shoulder.  
Thereafter, the veteran's arm was placed in a half "spika" 
cast.  Dr. Yap further noted that the veteran had since 
developed problems in his lower back and neck, which required 
two cervical spine surgeries.  Dr. Yap also summarized the 
findings of the May 1989 MRIs, and the July 1988 X-rays.  
Based on the foregoing, Dr. Yap opined that the veteran's 
disabilities of the cervical and lumbar spines " may be 
related to his dislocation of his right shoulder and 
redislocation, this prolonged inactivity due to the cast."

When the case was returned to the Board in June 1998, it was 
remanded, in part, for the RO to ask the veteran if there 
were any additional medical records concerning his claim, and 
to obtain those records.  The RO was also to request that Dr. 
Yap clarify his reference to records dated in "1949," as 
reported in his May 1996 statement.  Additionally, the RO was 
to request that Dr. Yap provide a complete and medically 
supported rationale for any conclusion made that the veteran 
has cervical or lumbar spine disabilities that developed 
either from engaging in activities during active duty, 
including boxing, or as a consequence of his service-
connected right shoulder disability.  If Dr. Yap was of the 
opinion that cervical and/or lumbar disc disease was 
aggravated by the service-connected right shoulder 
disability, he was requested to specify the degree of any 
increased disability of the cervical and/or lumbar spine 
disability that was due to or the result of the right 
shoulder disability.

In July 1998, the RO sent correspondence to the veteran 
requesting that he identify any additional medical records 
pursuant to the Board's June 1998 remand.  Similarly, in 
September 1998, the RO sent correspondence to Dr. Yap 
requesting the information specified in the Board's remand.  

VA medical records were subsequently added to the file that 
covered the period from June 1977 to August 1998.  Many of 
these records were already on file, including copies of the 
August 1997 VA examinations.  

Dr. Yap subsequently submitted a statement dated in October 
1998, as well as treatment records for September to October 
1998.  In his statement, Dr. Yap reported that the "1949" 
in his May 1996 statement was a misprint, and that he 
actually meant the records from June 1977.  Dr. Yap also 
stated that in his previous letter he had mentioned that the 
veteran had had surgical operations of the cervical spike 
with cervical fusion which he (Dr. Yap) mentioned maybe 
related to the dislocation of the right shoulder and re-
dislocation with prolonged activity due to the cast.  From 
that time on the veteran had had a problem with the cervical 
spine and low back and was still having a problem at this 
time.

A new VA spine examination was accorded to the veteran in 
December 1998.  Among other things, the examiner made 
reference to the veteran's service medical records.  
Following examination of the veteran, the examiner stated 
that there was no evidence to support the veteran's claims 
that either his cervical or his lumbar spine disability was 
the result of an injury that he incurred during service or 
that it was related to his service-connected right shoulder 
problem.  Moreover, the examiner stated that he had been 
asked to comment upon the opinions expressed by the August 
1997 VA spine examiner (hereinafter, Dr. HW), and the August 
1997 VA peripheral nerves examiner (hereinafter, Dr. JH), and 
to offer his opinion as to what these physicians meant.  The 
examiner stated that it was clear that Dr. HW felt that it 
was less likely that the veteran spinal problems (both 
cervical and lumbar regions) were caused by that injury the 
veteran had while boxing than it was that they were caused by 
that injury.  Further, it was noted that Dr. JH's October 
1997 statement cited to the August 1997 examination.  
Therefore, it was the examiner stated that he would base his 
impression of what she believes solely on that note counting 
on it incorporating any earlier feelings or statements.  
While the examiner found this note to be somewhat ambiguous, 
he concluded that it must be interpreted based upon Dr. JH's 
statement that she concurred with the opinion of Dr. HW 
regarding the etiology of the lumbar and cervical spine 
disorders.  Based on this statement, the examiner concluded 
that Dr. JH's opinion must be read that while she believed it 
was possible that the cervical spine disease was at least in 
part related to his initial injury as a boxer, she believed 
that it was "more possible" that the spinal degeneration 
was unrelated to this injury.  Moreover, the examiner stated 
that the bottom line was that he felt it was much less likely 
that the veteran's cervical and lumbar spine problems were 
related to his brief stint in the military, and that it 
appeared the opinions of Dr. HW and Dr. JH supported this 
same conclusion.  The examiner also stated that even if Dr. 
JH disagreed with this assessment, he would maintain a high 
degree of confidence in his assessment.

In a March 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
both lumbar and cervical disc disease.  The RO specifically 
cited the findings of the December 1998 VA examiner in 
support of this conclusion.

In an October 1999 statement, the veteran's representative 
contended that a remand was required because the RO did not 
comply with the directives of the January 1996 remand.  
Specifically, no physician had provided an opinion pursuant 
to Allen v. Brown, 7 Vet. App. 439 (1995).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  As stated above, the Board finds that the RO has 
substantially complied with the prior remand directives.  
Granted, the veteran's representative has asserted that the 
January 1996 remand has not been complied with, in that none 
of the physicians has provided an opinion pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995).  In that case, it was held 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  However, a review of the Board's remand 
instructions show that the physicians were only required to 
render such an opinion if they found Allen to be applicable.  
More importantly, the Board notes that competent medical 
opinions have been rendered as to whether there is any 
relationship between the service-connected right shoulder 
disorder and the lumbar and cervical spine disorders.  The 
Board finds that these opinions substantially comply with the 
remand directives.  With respect to Dr. Yap, it is noted that 
he did not render an opinion as to the applicability of Allen 
either.  However, the RO did request that he comment on 
Allen, if applicable, by the September 1998 correspondence.  
Therefore, the Board concludes that the RO took all 
reasonable efforts to comply with the Board's various remand 
directives.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v West, 11 Vet. App. 268 
(1998).

In the instant case, the Board finds that the veteran's 
claims of service connection for lumbar and cervical spine 
disease are well grounded.  The Board notes that, as a 
general rule, the evidence in support of a veteran's claim is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Further, 
the service medical records confirm that the veteran 
experienced recurrent right shoulder problems, including a 
dislocation that occurred during boxing exercises.  The 
medical evidence clearly shows that the veteran has both 
lumbar and cervical disc disease.  The opinions of the April 
1994 VA peripheral nerves examiner, the August 1997 VA 
examiners, and Dr. Yap provide the requisite medical nexus 
that the veteran developed these conditions as a result of a 
boxing injury or secondary to his service-connected right 
shoulder disorder.  Therefore, the Board concludes that both 
these claims are well-grounded.  Caluza at 506.

Adjudication of the veteran's claims of service connection 
for lumbar and cervical disc disease do not end with the 
finding that these claims are well-grounded.  In determining 
that the veteran's claims are well-grounded, the credibility 
of evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once a claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  In Savage, it was noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

Once a claimant has submitted a well-grounded claim, VA has a 
statutory duty to assist in the development of the claim.  
Here, VA has accorded the veteran several examinations, and 
obtained medical records concerning the veteran's lumbar and 
cervical spines.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

In the instant case, the Board finds that the preponderance 
of the evidence is against both the veteran's claims of 
service connection for lumbar and cervical disc disease.  All 
of the VA examiners who have provided etiology opinions have 
essentially stated that while it is possible that the 
veteran's lumbar and cervical spine disorders are due to 
boxing or secondary to his service-connected right shoulder 
disorder, it is unlikely that such is actually the case.  
Moreover, Dr. HW stated that it was more likely that these 
disabilities were due to progressive change due to 
physiological and chronological changes.  While Dr. Yap also 
provided an opinion that it was possible that the veteran's 
lumbar and cervical spine conditions were related to the 
right shoulder disorder, he did not provide an opinion as to 
the probability that such was the case.  Therefore, the Board 
concludes that the opinions of the VA examiners are entitled 
to more weight. 

The Board also notes that Dr. HW specifically noted that he 
had reviewed the veteran's military and medical records.  
Although neither Dr. JH or the December 1998 VA examiner 
specifically stated that they had reviewed the veteran's 
claims folder, both made reference to various records that 
are on file.  Moreover, pursuant to the Board's January 1996 
remand, Dr. JH was to have been provided the veteran's claims 
folder in conjunction with her examination of the veteran.  
The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Ashley 
v. Derwinski, 2 Vet. App 62, 64-65 (1992) (citing to United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Additionally, it is noted that the December 1998 VA examiner 
would have been able to review the opinions expressed by Dr. 
Yap.  This further supports the conclusion that the opinions 
of the VA examiners are entitled to more weight.  

Additionally, the Board notes that the veteran has submitted 
numerous statements in support of his claim, including 
accounts of his history of lumbar and cervical spine 
problems.  While not all of these statements were 
specifically noted above, all of them have been reviewed.  
Issues of medical diagnosis or medical causation require 
competent medical evidence in order to have probative value.  
See Grottveit at 93.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions regarding the etiology of his lumbar and cervical 
spine disorders are not entitled to probative value in the 
instant case.  See Grottveit at 93; Caluza at 504.

The only theory of entitlement to service connection advanced 
by the veteran is that his lumbar and cervical spine 
disorders are secondary to his service-connected right 
shoulder.  Since the VA examiners have determined that it is 
unlikely that either the veteran's lumbar or cervical spine 
disorders are related to his service-connected right 
shoulder, the Board concludes that the preponderance of the 
evidence is against the claim.  Consequently, his claim must 
be denied.  As the preponderance of the evidence is against 
the claims in the instant case, the reasonable doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar disc disease is 
denied.

Entitlement to service connection for cervical disc disease 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

